75 N.Y.2d 826 (1990)
The People of the State of New York, Respondent,
v.
Roosevelt Hall, Appellant.
Court of Appeals of the State of New York.
Decided February 8, 1990.
Culver K. Barr for appellant.
Howard R. Relin, District Attorney (Robert Mastrocola of counsel), for respondent.
Concur: Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, TITONE, HANCOCK, JR., and BELLACOSA.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed. *828 The finding by the courts below that the initial approach of defendant by the police was justified presents a mixed question of law and fact which is beyond the review powers of this court because the evidence at the hearing was legally sufficient to support the determination made by the lower courts (People v Harrison, 57 N.Y.2d 470, 477; People v Wharton, 46 N.Y.2d 924, 925). We have considered defendant's additional arguments and consider them to be without merit or not preserved.